DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 10/24/2019 and the IDS’s filed 10/24/2019 and 06/18/2020.

Claims 1-12 are pending and being examined.

Claims 11-12 are allowed.

Allowable Subject Matter
Claims 2, 4-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoffelen et al. (Carmen Stoffelen and Jurriaan Huskens, “Size-tunable supramolecular nanoparticles mediated by ternary cucurbit[8]uril host-guest interactions”, Chem. Commun., 2013, 49, 6740-6742).
Considering claims 1 and 7, Stoffelen teaches a cucurbituril-polyethylenimine complex wherein a cucurbituril represented by the claimed Chemical Formula 1 is bound to polyethylenimine (Stoffelen, paragraph bridging pages 6740 and 6741).
“A carbon dioxide absorbent” is a mere statement of purpose and use and does not impart any structural limitations to the composition.  Stoffelen teaches the claimed complex.
Considering claim 3, Stoffelen teaches the polyethylenimine has a molecular weight of 100-50000 (Stoffelen, Fig. 1).
Considering claims 9-10, Stoffelen teaches a method of preparing a cucurbituril-polyethylenimine complex, which comprises a step of mixing and dispersing a cucurbituril represented by the claimed Chemical Formula 1, polyethylenimine and solvent such as water (Stoffelen, paragraph bridging pages 6740 and 6741 and 2nd paragraph of 1st column on page 6741).

Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Li et al., “An eco-friendly in situ activatable antibiotic via cucurbit[8]uril-mediated supramolecular crosslinking of branch polyethylenimine”, Chem. Commun. , 2017, 53, 5870-5873).
Considering claims 1 and 7, Li teaches a cucurbituril-polyethylenimine complex wherein a cucurbituril represented by the claimed Chemical Formula 1 is bound to polyethylenimine (Li, abstract).
“A carbon dioxide absorbent” is a mere statement of purpose and use and does not impart any structural limitations to the composition.  Li teaches the claimed complex.
Considering claim 3, Li teaches the polyethylenimine has a molecular weight of 100-50000 (Li, Fig. 1 and 1st column on page 5871).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734